*515No appeal lies from the denial of a motion to reargue (DiPasquale v Gutfleish, 74 AD3d 471 [2010]). Supreme Court properly denied the motion to renew. The only new facts submitted in support of the motion relate to plaintiffs counsel’s attempts to serve defendant Inoa after commencement of the action. Even if counsel provided a reasonable explanation for failing to include those facts in the prior motion, they do not warrant a change in the prior determination (see CPLR 2221 [e] [2], [3]). Indeed, plaintiff still failed to provide an affidavit of merit or a reasonable excuse for the 2V2-year delay in moving for a default judgment against defendant Brown-Grey (see Mejia-Ortiz v Inoa, 71 AD3d 517 [2010]). The medical records submitted in reply were not properly before the motion court and, in any event, were not affirmed (see Ritt v Lenox Hill Hosp., 182 AD2d 560, 562 [1992]). Concur — Saxe, J.P., Sweeny, DeGrasse, ManzanetDaniels and Román, JJ.